Rose, J.
This is an action by Margaret W. Swanson, plaintiff, to recover $3,000 for personal injuries as a result of alleged negligence of the Chicago & Northwestern Railway Company, defendant, in causing a collision between a locomotive at the crossing of a public street and an automobile in which plaintiff was riding as a guest. The issues tried before the jury were negligence of the railroad company and negligence of the driver of the automobile. At the close of the trial the district court sustained a motion by defendant to excuse the jury and dismiss the case for want of sufficient evidence to support a judgment in favor of plaintiff. Plaintiff appealed from the nonsuit.
The evidence in this case is the same as in Walsh v. Megan, ante, p. 575, 298 N. W. 158, wherein it was held that actionable negligence of defendant was not proved. The judgment from which the appeal was taken is therefore
Affirmed.